
	
		I
		111th CONGRESS
		1st Session
		H. R. 3135
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2009
			Mr. Walz (for
			 himself, Mr. Peterson,
			 Mr. Oberstar,
			 Mr. McIntyre,
			 Mr. Perriello,
			 Mr. Boswell,
			 Ms. McCollum, and
			 Mr. Rodriguez) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  additional incentives for facilities producing electricity from
		  wind.
	
	
		1.Exemption from passive
			 activity limitations for qualified wind facilities
			(a)In
			 generalSection 469 of the Internal Revenue Code of 1986
			 (relating to passive activity losses and credits limited) is amended by
			 redesignating subsections (l) and (m) as subsections (m) and (n), respectively,
			 and by inserting after subsection (k) the following new subsection:
				
					(l)Exception for
				qualified wind facilities
						(1)In
				generalIn the case of any
				natural person, subsection (a) shall not apply to that portion of the passive
				activity loss or the deduction equivalent (within the meaning of subsection
				(j)(5)) of the passive activity credit for any taxable year which is
				attributable to any interest of such person in a facility described in section
				45(d)(1) (relating to wind facility).
						(2)Special rule for
				estatesIn the case of
				taxable years of an estate ending less than 2 years after the date of the death
				of the decedent, this subsection shall apply to any interest in a facility
				described in section 45(d)(1) (relating to wind facility) held by the decedent
				on the date of his
				death.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to losses
			 and credits taken into account in taxable years beginning after the date of the
			 enactment of this Act.
			2.Credit for
			 electricity produced from qualified wind facilities allowed against alternative
			 minimum tax
			(a)In
			 generalSubparagraph (B) of
			 section 38(c)(4) of the Internal Revenue Code of 1986 (relating to specified
			 credits) is amended—
				(1)by striking
			 and at the end of clause (vii),
				(2)by inserting
			 (other than a facility described in clause (ix)) after
			 facility in clause (iii)(I),
				(3)by striking the
			 period at the end of clause (viii) and inserting , and,
			 and
				(4)by adding at the
			 end the following new clause:
					
						(ix)the credit
				determined under section 45 to the extent that such credit is attributable to
				electricity produced at a facility described in section 45(d)(1) (relating to
				wind
				facility).
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
